Citation Nr: 1516440	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for obsessive compulsive disorder.

2. Entitlement to a total disability rating based upon individual unemployablity (TDIU). 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1977 until July 1981.  He also served in the Marine Corps Reserve from July 1981 through June 1983 and in the Army National Guard from October 1985 through November 2009. During this time he had multiple periods of activation; including from November 2001 to October 2002 and October 2008 to November 2008.   

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada in April 2010, April 2011 and January 2013. 

The Veteran's claim for service connection for obsessive compulsive disorder was originally denied in April 2010.  However, the Board notes that relevant service treatment records were associated with the claims file directly after the April 2010 rating decision.  Regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). See 38 C.F.R. § 3.156(c). 

The claim was readjudicated and denied on the merits in January 2013.  While the Veteran filed a timely notice of disagreement (NOD) September 2013, the Board notes that a substantive appeal or (VA Form 9) has not been received.  Nevertheless, the Board waives the requirement to file a timely substantive appeal due to the actions of the RO.  See Percy v. Shinseki, 23 Vet. App. 37, 43-44 (2009). (Rather than forbidding the Board from adjudicating matters for which the claimant has failed to file a timely Substantive Appeal, Congress has explicitly allowed the Board to adjudicate such matters.  The statute in this case expressly provides the AOJ the authority to extend the 60-day filing period for an indeterminate period, and the AOJ "may"-but need not-"close the case for failure to respond after receipt of the [SOC]".)

The Veteran's claim for service connection for OCD was readjudicated and denied in a January 2013 decision.  The claims file indicates that a "Report of Contact" from September 17, 2013 reported that "the Veteran became unclear regarding what he was appealing... and he stated it was his intent to appeal the issue of OCD." Subsequently, the NOD was received and the Veteran was sent a statement of the case (SOC) regarding his claim for service connection for OCD on December 17, 2013.  However, on December 18, 2013 was sent a supplemental statement of the case (SSOC) that was labeled as an SOC regarding his claim for TDIU and a letter informing the Veteran that his appeal had been certified to the Board.  As the timing and the content of these letters likely confused the pro se Veteran regarding the requirement to submit a substantive appeal with regard to his claim for service connection for OCD, the Board waives this requirement with respect to the Veteran's appeal of the January 2013 rating decision.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary. Specifically, the duty to assist has not been satisfied.

In determining whether the duty to assist requires that a VA medical examination or medical opinion be obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. 

In the present case, the Veteran contends that his current obsessive compulsive disorder was either caused or aggravated by one of his periods of active service.  In the VA Form 9 submitted by the Veteran in November 2012, the Veteran stated "my medical condition was aggravated during my active service in the Marine Corps but I have no evidence to support this fact.  However, I do have sufficient evidence to show that my OCD was severely aggravated during my periods of active duty service with the Nevada Army National Guard."  Significantly, in several written statements the Veteran has indicated that the disorder manifested in late childhood.  

Pursuant to a statutory rule commonly referred to as the presumption of soundness, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that both (1) the injury or disease existed before acceptance and enrollment and (2) was not aggravated by such service. 
38 U.S.C.A. § 1111; see also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

The Veteran has provided a long history of self-medication for his condition through drugs and alcohol.  Also, records from the psychiatry clinic at the Reynolds Army Community Hospital indicate that the Veteran was diagnosed with obsessive compulsive disorder during one of his periods of active duty.  

The Veteran has submitted a statement from his treating psychiatrist Dr. Y that his OCD got worse during his military deployment.  The Board, however, does not find this opinion sufficient to grant the Veteran's claim as his physician does not provide any additional evidence to support this conclusion and does not provide clarity regarding the period of deployment that he is referencing.  The Veteran's file indicates that he has had multiple deployments.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

As the record contains evidence that the Veteran has had persistent or recurrent symptoms of OCD, evidence of an event in service and evidence suggesting continuity of the symptoms since service, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran has appealed a claim for a TDIU based upon the effects of his service-connected disabilities.   The Veteran has maintained that his disabilities, particularly his obsessive compulsive disorder, preclude him from working.  As the Veteran's claim is inextricably intertwined with his claim for service connection for obsessive compulsive disorder, those matters will be addressed together on remand. Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and ask him to specify all medical care providers who treated him for his obsessive compulsive disorder.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  Particularly, the AOJ should make an attempt to obtain any relevant records from the Veteran's private treating psychiatrist. 

If any requested records are not available, that fact must clearly be documented in the claims file, and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. Once the above development has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his current psychiatric disorder.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report.  The claims file must be made available for review to the examiner.

The examiner must address the following questions:

a. Did the Veteran have a psychiatric disorder that clearly and unmistakably (obviously or manifestly) existed prior to his period of active duty service from June 1977 until July 1981? 

b. If the disorder clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated during his period of service from June 1977 until July 1981?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

c.  Did the Veteran have a psychiatric disorder that clearly and unmistakably (obviously or manifestly) existed prior to his period of active duty service from October 2008 to November 2008?

d. If the disorder clearly and unmistakably existed prior to his period of service from October 2008 until November 2008, was it "clearly and unmistakably" (obviously or manifestly) not aggravated during his period of service from October 2008 until November 2008?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

e. If the Veteran has a diagnosed psychiatric disorder that did not exist prior to service, is it at least as likely as not (50 percent or greater probability) that the disorder began in service or is otherwise related to active service?

In rendering the requested opinions, any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the examiner should the examiner must provide a reason why this is so.

3. Following the above-directed development, the AOJ should then take any additional development action it deems proper.  When all requested development has been completed, then re-adjudicate all of the Veteran's pending claims.  Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


